    Case 20-30149          Doc 453         Filed 07/08/20 Entered 07/08/20 16:13:44                  Desc Main
                                            Document Page 1 of 3

      FILED & JUDGMENT ENTERED
             Steven T. Salata


              July 8 2020


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                     _____________________________
                                                                                               Laura T. Beyer
                                                                                       United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                      Debtors.              Jointly Administered


 ORDER GRANTING FIRST INTERIM APPLICATION OF FTI CONSULTING, INC.
FOR ALLOWANCE OF COMPENSATION FOR SERVICES AND REIMBURSEMENT
   OF EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE
  OF UNSECURED CREDITORS FOR THE PERIOD FROM FEBRUARY 25, 2020
                THROUGH AND INCLUDING MAY 31, 2020

         This matter came before the Court upon the First Interim Application of FTI Consulting,

Inc. for Allowance of Compensation for Services and Reimbursement of Expenses as Financial

Advisor to the Official Committee of Unsecured Creditors for the Period from February 25, 2020

through May 31, 2020 (the “Interim Fee Application”)2 filed by FTI Consulting, Inc. as financial

advisor to the Official Committee of Unsecured Creditors (the “Committee”); the Court having

reviewed the Interim Fee Application; the Court having found that (a) the Court has jurisdiction

1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
2
         Capitalized terms not otherwise defined herein have the meanings given to them in the Interim Fee
Application.
 Case 20-30149       Doc 453     Filed 07/08/20 Entered 07/08/20 16:13:44           Desc Main
                                  Document Page 2 of 3



over this matter pursuant to 28 U.S.C. § 157 and 1334, (b) this is a core proceeding pursuant to

28 U.S.C. § 157(b), (c) notice of the Interim Fee Application and the notice of an opportunity for

hearing were served upon the parties required by Local Rule 2002-1(g) and the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of Retained

Professionals entered on March 6, 2020 [Docket No. 190] (the “Interim Compensation Order”)

and no other or further notice is required, (d) the compensation requested in the Interim Fee

Application is reasonable and for actual and necessary services rendered by FTI Consulting, Inc.

on behalf of the Committee during the period from February 25, 2020 through May 31, 2020 (the

“Application Period”), (e) the expenses for which reimbursement is sought in the Interim Fee

Application are actual and necessary expenses incurred by FTI Consulting, Inc. during the

Application Period on behalf of the Committee, and (f) the Interim Fee Application fully

complies with the Interim Compensation Order, the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules and the Compensation Guidelines; and the Court having determined that the legal

and factual bases set forth in the Interim Fee Application establish just cause for the relief

granted herein:

       IT IS ORDERED THAT:

       1.      The Interim Fee Application is GRANTED.

       2.      FTI Consulting, Inc. is awarded, on an interim basis, compensation for

professional services rendered during the Application Period in the amount of $120,163.50 and

reimbursement for actual and necessary expenses incurred by FTI Consulting, Inc. during the

Application Period in the amount of $27.95.




                                                2
 Case 20-30149       Doc 453     Filed 07/08/20 Entered 07/08/20 16:13:44            Desc Main
                                  Document Page 3 of 3



       3.      The Debtor is authorized and directed to pay promptly to FTI Consulting, Inc. the

amount of fees and expenses approved by this Order, to the extent that such amounts have not

previously been paid by the Debtor.

       4.      The Debtor and FTI Consulting, Inc. are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

       5.      This Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, enforcement or interpretation of this Order.



This Order has been signed electronically.                     United States Bankruptcy Court
The judge’s signature and court’s seal
appear at the top of the Order.




                                                3
